                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                             NO. 5:18-CV-512-FL


 JONATHAN ROGERS,                                          )
                                                           )
                        Plaintiff,                         )
                                                           )
        v.                                                 )                        ORDER
                                                           )
 KINGS BOWL AMERICA, LLC,                                  )
                                                           )
                         Defendants.1                      )



        This matter is before the court on defendant’s motion to dismiss for failure to state a claim

upon which relief can be granted, pursuant to Federal Rules of Civil Procedure 12(b)(6). (DE 19).

Pursuant to Federal Rule of Civil Procedure 12(h)(3), the court also considers whether it lacks

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). The issues raised have

been fully briefed, and in this posture are ripe for ruling. For the reasons noted, the court dismisses

this case for lack of subject matter jurisdiction, and in the alternative grants defendant’s motion.

                                      STATEMENT OF THE CASE

        Plaintiff, proceeding pro se, initiated this action on October 29, 2018. Plaintiff asserts claims

for disability discrimination and retaliation in violation of the Americans with Disabilities Act, as

amended (“ADA”), 42 U.S.C. § 12111 et seq.. On frivolity review, the court allowed plaintiff’s

claims as to defendant Kings Bowl America, LLC (“Kings Bowl”) to proceed, but dismissed

defendants Delima and Sheridan from this action pursuant to 28 U.S.C. § 1915(e). On April 11,


        1
                  The court amends the case caption to reflect its prior dismissal of Hailey Delima (“Delima”) and
Bill Sheridan (“Sheridan”) from this action.
2019, defendant Kings Bowl filed the instant motion to dismiss.

                                  STATEMENT OF THE FACTS

        Plaintiff worked as an employee for defendant Kings Bowl. (Compl. at 4). At that time,

Delima was serving as general manager of defendant Kings Bowl in Raleigh, North Carolina. (Id.).

Plaintiff requested a reasonable accommodation for an unspecified disability. (Id.). Plaintiff’s

request was denied. (Id.). Thereafter, Delima allegedly harassed, bullied, and discriminated against

plaintiff. (Id.). Plaintiff reported the incidents to Sheridan, and was subsequently fired. (Id.).

                                            DISCUSSION

A.      Standard of Review

        A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Such motion may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart from

the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Where, as here, the court

addresses a factual predicate of subject matter jurisdiction, it “is to regard the pleadings’ allegations

as mere evidence on the issue, and may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991). The plaintiff in such case “must set forth specific

facts beyond the pleadings to show that a genuine issue of material fact exists.” Id.

        “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.” Twombly,


                                                    2
550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as

true and construes these facts in the light most favorable to the plaintiff,” but does not consider

“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

B.      Analysis

       1.       Failure to Exhaust Administrative Remedies

       Before a plaintiff can file a lawsuit in federal court alleging discrimination or retaliation

under the ADA, he must first timely exhaust his administrative remedies by filing a charge of

discrimination with the EEOC. 42 U.S.C. §§ 2000e–5(b), (f)(1), 12117(a); Sydnor v. Fairfax Cty.,

Va., 681 F.3d 591, 593 (4th Cir. 2012); Chacko v. Patuxent Inst., 429 F.3d 505, 508 (4th Cir. 2005).

“Only those discrimination claims stated in the initial charge, those reasonably related to the original

complaint, and those developed by reasonable investigation of the original complaint may be

maintained in a subsequent [ADA] lawsuit.” Evans v. Techs. Applications & Serv. Co., 80 F.3d

954, 963 (4th Cir. 1996). “[A] failure by the plaintiff to exhaust administrative remedies concerning

a[n] [ADA] claim deprives the federal courts of subject matter jurisdiction over the claim.” Jones

v. Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009).

       Plaintiff does not allege that he timely filed any charge of discrimination with the EEOC

alleging violation of his rights under the ADA. Accordingly, the court must dismiss plaintiff’s

claims without prejudice for lack of subject matter jurisdiction. Where plaintiff’s complaint has

additional deficiencies that may be corrected through amended pleading, the court alternatively

addresses the merits of defendant’s motion as well.


                                                   3
         2.     ADA Discrimination

         The ADA makes it unlawful to “discriminate against a qualified individual on the basis of

disability in regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). To establish a prima facie case of wrongful discharge under

the ADA, plaintiff must show “(1) he is within the ADA’s protected class; (2) he was discharged;

(3) at the time of his discharge, he was performing the job at a level that met his employer’s

legitimate expectations; and (4) his discharge occurred under circumstances that raise a reasonable

inference of unlawful discrimination.” Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir.

2001).

         To “discriminate against a qualified individual on the basis of disability” also includes “not

making reasonable accommodations to the known physical or mental limitations of an otherwise

qualified individual with a disability who is an applicant or employee.” 42 U.S.C. § 12112(b)(5)(A).

To state a claim for failure to accommodate under the ADA, plaintiff must allege “(1) that he was

an individual who had a disability within the meaning of the statute; (2) that the [employer] had

notice of his disability; (3) that with reasonable accommodation he could perform the essential

functions of the position . . . ; and (4) that the [employer] refused to make such accommodations.”

Wilson v. Dollar Gen. Corp., 717 F.3d 337, 344–45 (4th Cir. 2013) (internal citations and quotations

omitted).

         To state a hostile work environment claim, plaintiff must allege “(1) he is a qualified

individual with a disability; (2) he was subjected to unwelcome harassment; (3) the harassment was

based on his disability; (4) the harassment was sufficiently severe or pervasive to alter a term,


                                                   4
condition, or privilege of employment; and (5) some factual basis exists to impute liability for the

harassment to the employer.” Fox v. Gen. Motors Corp., 247 F.3d 169, 177 (4th Cir. 2001).

       “Under the ADA, a ‘disability’ may take any of the following forms: (1) ‘a physical or

mental impairment that substantially limits one or more major life activities’ (the ‘actual-disability’

prong); (2) ‘a record of such an impairment’ (the ‘record-of’ prong); or (3) ‘being regarded as

having such an impairment’ (the ‘regarded-as’ prong). Summers v. Altarum Inst., Corp., 740 F.3d

325, 328 (4th Cir. 2014) (quoting 42 U.S.C. § 12102(1)).

       Plaintiff merely asserts the legal conclusion that he is disabled. (See Compl. at 4). He does

not identify his physical or mental impairment, let alone allege that it substantially limits a major

life activity. He does not allege any facts from which the court may reasonably infer that he had a

record of disability or that his employer regarded him as having a disability. He does not allege his

job performance met defendant’s legitimate expectations, or that he could perform the essential

functions of his job with reasonable accommodation.2 Although he alleges that he was harassed,

bullied, and discriminated against, (compl. at 4), he does not allege any well-pleaded facts that

plausibly show Delima’s conduct was severe or pervasive. For these reasons, plaintiff fails to state

claims for wrongful discharge, hostile work environment, and failure to accommodate under the

ADA.

       3.      ADA Retaliation

       The ADA provides “[n]o person shall discriminate against any individual because such

individual has opposed any act or practice made unlawful by this chapter or because such individual

made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or


       2
               Plaintiff does not even allege what his job was. (See Compl. at 4).

                                                       5
hearing under this chapter.”        42 U.S.C. § 12203(a). Absent direct evidence of retaliation, “to

establish a prima facie case of retaliation, a plaintiff must show that: (1) []he engaged in a protected

activity; (2) [his] employer acted adversely against [him]; and (3) [his] protected activity was

causally connected to [his] employer’s adverse action.” Rhoads v. F.D.I.C., 257 F.3d 373, 392 (4th

Cir. 2001).

        “Under the applicable legal principles, in the context of a retaliation claim, a ‘protected

activity’ may fall into two categories, opposition and participation.” E.E.O.C. v. Navy Fed. Credit

Union, 424 F.3d 397, 406 (4th Cir. 2005). The Fourth Circuit has “articulated an expansive view

of what constitutes oppositional conduct.” DeMasters v. Carilion Clinic, 796 F.3d 409, 417 (4th Cir.

2015). As a result, “an employee is protected when [he] opposes not only . . . employment actions

actually unlawful under [the ADA] but also employment actions she reasonably believes to be

unlawful.” Id. (internal quotation marks omitted).3 In determining whether an employee’s actions

constitute protected opposition activity, “the touchstone is whether the plaintiff’s course of conduct

as a whole (1) communicates to her employer a belief that the employer has engaged in . . . a form

of employment discrimination, and (2) concerns subject matter that is actually unlawful under [the

ADA] or that the employee reasonably believes to be unlawful.” DeMasters, 796 F.3d at 418

(internal quotations omitted).

        Plaintiff reported “these incidents” to Sheridan, referring to Delima’s alleged harassment,

bullying, and discrimination. (Compl. at 4). Plaintiff alleges that when “these incidents” were

reported, he was fired. (Id.). Plaintiff does not allege what “these incidents” are, or that he



        3
                “Because the ADA echoes and expressly refers to Title VII, and because the two statutes have the
same purpose—the prohibition of illegal discrimination in employment—courts have routinely used Title VII
precedent in ADA cases.” Fox, 247 F.3d at 176.

                                                       6
communicated to Sheridan that he believed “these incidents” constituted disability discrimination.

Even liberally construed, plaintiff’s assertions fail to state a claim for retaliation. See Nemet

Chevrolet, 591 F.3d at 255 (“[B]are assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”).

       Plaintiff cites various cases from the United States Court of Appeals for the Ninth Circuit,

asserting that he has put the defendant on notice of his putative claims, and therefore he should be

allowed to present evidence. (Pl. Resp. (DE 23) at 1–2). The cases plaintiff relies upon are

unpersuasive. Under the precedent set by the United States Supreme Court in Twombly and Iqbal,

plaintiff must plausibly state his claims, accepting only well pleaded allegations as true and drawing

all reasonable inferences in favor of plaintiff. Plaintiff has failed so to do.

                                          CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss (DE 19) is GRANTED. Plaintiff’s

complaint is DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction and in the

alternative for failure to state a claim upon which relief can be granted. Within 21 days, plaintiff

is ALLOWED to file motion to amend his complaint, together with proposed amended complaint,

correcting the deficiencies noted in the court’s order. Should plaintiff fail so to file, the clerk is

DIRECTED to enter final judgment closing this case based upon the decision herein.

       SO ORDERED, this the 18th day of July, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   7
